UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7487



JAMES G. WALLACE,

                                             Plaintiff - Appellant,

          and

JANICE WALLACE,

                                                            Plaintiff,

          versus

NORTH CAROLINA DEPARTMENT OF CORRECTION;
SERGEANT FERGUSON; JAY J. CLARK; MRS. CLARK;
BOB LEWIS; RUBBY BRANDON; J. R. HUNT; BRIAN
WALTERS; MR. LAMB; T. WATTS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-494-5-H)


Submitted:   February 13, 1997          Decided:     February 27, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.
James G. Wallace, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C. § 1915(d) (1994), amended by Prison Liti-

gation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We

have reviewed the record and the district court's opinion and find

that this appeal is frivolous. Accordingly, we dismiss the appeal
on the reasoning of the district court. Wallace v. North Carolina

Dep't of Corr., No. CA-96-494-5-H (E.D.N.C. Aug. 2, 1996). We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                        DISMISSED




                                2